Petition for Writ of Habeas Corpus Granted and Order filed April 29, 2015.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-15-00370-CV


                       IN RE CONNIE VASQUEZ HARRISON


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                  311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2006-68864



                                        ORDER
       This Court has reviewed the petition for writ of habeas corpus of relator, Connie
Vasquez Harrison.

       The Court is of the opinion that relator’s petition requires further consideration.
See TEX. R. APP. P. 52.8(b)(3). We therefore order the Clerk of this Court to issue a writ
of habeas corpus, returnable on May 26, 2015, pending final determination of the relief
requested in the petition. We further order that relator be discharged upon execution and
filing of a bond as set forth below. See id.

       The relator will be admitted to bail upon her giving a good and sufficient bond,
signed by relator as principal and her attorney, Terry L. Hart, as surety, conditioned as
required by law, or by any other surety acceptable to the Sheriff of Harris County, or cash
in lieu of bond, in the sum of Five Hundred Dollars, pending the hearing on the return
date of this writ, and until otherwise ordered by this Court.

       A response to the petition is hereby requested to be filed on or before May 12,
2015. The cause is set for submission without oral argument on May 26, 2015.




                                           PER CURIAM


Order filed April 29, 2015.
Panel consists of Justices Jamison, Busby, and Brown.